ON MOTION FOR REHEARING AND WRITTEN OPINION
PER CURIUM.
On consideration of the motion for rehearing and written opinion, this Court grants, in part, the motion. We grant the motion solely with respect to Appellant’s request for remand regarding resentenc-ing. The record indicates the trial court may have felt constrained to impose the mandatory minimum sentences consecutively. Pursuant to Williams v. State, 186 So.3d 989, 993 (Fla. 2016), where “multiple firearm offenses are committed contemporaneously, during which multiple victims are shot at, then consecutive sentencing is permissible but not mandatory.” (Emphasis added.) Accordingly, on remand the trial court is permitted to impose the same sentence but is not required to do so.
AFFIRMED in part, REVERSED in part, and REMANDED.
B.L. THOMAS, C.J., WETHERELL, and M.K. THOMAS, JJ., CONCUR.